Title: To Thomas Jefferson from Steuben, Enclosing Instructions for Drawing the Recruiting Bill, 9 December [1780]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas




Sir
9th. Dec. [1780]

The Frequent abuses that have happened in the Recruiting Service, and an absolute Necessity that those Men who are raised for the War in Future should be fit for the Service and the Continent and State no longer deceived, by having Old Men, Deserters, &c &c, Imposed upon them; I have made the Within Instructions and beg Your Excellency to lay them before the Legislature that when they Pass the Recruiting Bill, they may be adopted.
I am with the Greatest Respect Your Excellency’s Most Obedt hbl Serv,

Steuben Maj: Genl.



Enclosure
Necessary Arrangements to be made for the Reception of the Recruits
In the Bill for the raising the recruits it Should be Ordained: That no Recruits Should be received by the County Lieutenants, who is not under 50 Years of Age, of a good Constitution, perfect in all his Limbs, and five feet four Inches high, none of the Convention Troops, nor any Deserter or Prisoner whatever to be received.
The Lieutenant of the County to deliver the recruits at the Places of RendezVous prescribed by the Officers appointed to receive them.
Whenever the County Lieutenant Sends any Recruits, he must  Send with them a List of their Names, with a Description of their Persons &c. in the following form, Viz.


Names
Age
Size
Trade
Country for whichthey are sent
Place ofResidence
timeengaged for
Date ofInlistmt
whether draftedor enlisted


It would not be amiss to add another Column of the money each Recruit has received, that in Case of Desertion it may be known what to recover, if the Deserter has any Estate.
These Lists Should be uniform and for that Purpose a Number Should be printed and delivered to the County Lieutenants.
The Officers appointed to receive the Recruits will be instructed not to receive any who do not answer the above Description, and Such as are refused will be Sent back at the Expence of the County who sent them.
On the Delivery of the Recruits, the Officer appointed to receive them will Examine and measure them in the presence of the Person by whom they are Sent and will give duplicate receipts for the Number he accepts, one of these Receipts to be sent to the Governor and Council as a Voucher for the Number delivered by the County.
Colo. Davies, who is appointed to receive the Recruits at the General RendezVous, must be informed of the Number each County and District is to furnish, that he may from Time to Time inform Government of the Progress that is made in furnishing the Quotas prescribed.
When any Recruits are Sent from the different places of RendezVous to Colo. Davies or from him to the respective Regiments, Lists must be delivered with them agreeable to the above form, and in Case of desertion, the Description of the Deserter must immediately be transmitted to Colo. Davies, and from him to the Governor who will transmit it to the Lieutenant of the County to which Such Deserter belongs that the Necessary measures may be taken for apprehending him.

